Citation Nr: 9908687	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1954 to April 1957.



This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

On the February 1998, examination the veteran was diagnosed 
as having bilateral contractures of the "gastrocsoleus" 
muscles secondary to the service-connected pes planus.  This 
disability was noted to result in limitation of motion of the 
ankles.  The veteran's representative has made contentions 
that could be deemed a claim for service connection for this 
disability.  The RO has not yet adjudicated this claim, and 
the Board does not have jurisdiction of it.  Shockley v. 
West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).  The issue is referred to the RO for 
appropriate action.


REMAND

The RO has evaluated the veteran's left foot pes planus under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  Under this 
section, moderate pes planus manifested by the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet 
warrants a 10 percent evaluation.  The next higher 
evaluation, 30 percent, is provided for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  Pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of the plantar 
surface of the foot, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes and appliances, warrants a 50 
percent evaluation.  Id.

The veteran was afforded VA examinations for pes planus in 
December 1996, and February 1998.  These examinations, 
however, do not report the presence or absence of some of the 
criteria necessary to evaluate the veteran's pes planus.  For 
instance there was no reported finding as to whether the 
veteran experienced accentuated pain on use and manipulation.  
There were no specific findings as to whether the veteran 
experienced swelling or had callosities.  Neither of the 
examination reports comment on the presence of any functional 
impairment as is envisioned in 38 C.F.R. §§ 4.40, 4.45 
(1998).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The examiner conducting the December 1996 examination advised 
the veteran to apply to a VA foot clinic for an orthotic 
device.  The report of the February 1998 examination shows 
that the veteran had such devices.  However, no VA treatment 
records are currently part of the claims folder.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pes planus.  
The RO should take all necessary steps to 
obtain any of those records not already 
part of the claims folder, and associate 
them with that folder.  The RO should 
secure all VA treatment records.

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
current severity of his pes planus.  The 
claims folder should be reviewed by the 
examiner prior to completing the 
examination.  

The examiner should comment on the 
presence or absence of pain on 
manipulation, callosities, indications of 
swelling on use, spasm of the tendo 
achillis, the extent and nature of any 
deformity, and whether the disability is 
improved by orthopedic shoes or 
appliances.

The examiner should also determine 
whether the pes planus is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, following compliance with all procedures relative 
to the processing of appeals, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 2 -


- 4 -


